 KELLWOOD CO.KellwoodCo.andInternationalLadies'GarmentWorkers' Union,Local 451.Case 28-CA-1693April25, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn October 16, 1968, Trial Examiner George H.O'Brien issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother unfair labor practices alleged in the complaint,and recommended dismissal of such allegations.Thereafter, the Respondent filed exceptions to theTrialExaminer's Decision and a supporting brief,and the General Counsel filed cross-exceptions andsupporting and answering briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts theTrialExaminer'sfindings,conclusions,andrecommendations only to the extent consistentherewith.'1.The Trial Examiner found, and we agree, thatthe Respondent violated Section 8(a)(1) of the Actby threatening employees with trouble or harm as aconsequence of signing union authorization cards.2.The Trial Examiner found, and we agree, thattheRespondent violated Section 8(a)(3) and (1) oftheAct by discriminatorily refusing to rehireemployee Mrs. Roy Nell Mass on April 29, 1968.However, we find, contrary to the Trial Examiner,that the discharge of Mrs. Mass on April 26, 1968,was also discriminatorily motivated, and hence alsoin violation of Section 8(a)(3) and (1) of the Act.The record shows that Mrs. Mass began heremployment with the Respondents' predecessor onin its brief,theRespondent requested that, if the Board affirms theTrialExaminer'sfinding that the Respondent violated Section 8(a)(3) byunlawfully refusing to rehire employee MrsRoy Nell Mass, the recordshould be reopened to receive certain additional evidence bearing on theRespondent'sobligation to rehireMrs.MassWe have, as hereinafterappears, found,like the Trial Examiner, a Section 8(a)(3) discriminatoryrefusal to rehireMrsMass, but we perceive no persuasive reason toreopen the hearing.Accordingly,the Respondent's request is denied.559March 2, 1966. On January 31, 1968, unionrepresentativesdistributedhandbills at the plantentrance, and Mrs. Mass was observed receiving aunion leaflet by May Shank, a supervisor, and FordRobbins, assistantmanager.On the next day,February 1,Robbins sent a memorandum toPersonnel stating falsely thatMrs.Mass had beenwarned about her low work performance of the last2 days. On March 19, the Respondent, in a speechtoan assembled group of employees, warned oftrouble or harm if they signed union cards, which,we have found, violated Section 8(a)(1) of the Act.During March and April, Mrs. Mass signed a unioncard,attended unionmeetings, and urged otheremployees to sign union authorization cards. In lateMarch or early April, Mrs. Mass, hearing a rumorthat she was to be fired because of her unionactivity, sought and obtained an interview with Mrs.EleanorRael,productionmanager.During thisconversation,Mrs.Mass told Mrs. Rael of therumor, volunteered the information that she hadsigned a union card, and added that the Unionwould be good for the Company. In response, Mrs.Rael stated to Mrs. Mass that she would not bedischarged for union activity, but added that if theCompany did not have the money to pay unionprices, it would have to close its doors, and that theRespondent thought Mass was the Union leader.On Monday, April 22, Mrs. Mass phoned theplant and reported that her son was ill, and that shewould be in as soon as he "got well." Mrs. Massdidnot again communicate with the Companyduring the rest of the week, and on Friday, April 26,theCompanyterminatedheremployment,classifying it as a "Resignation" under CompanyRule 12, described below. At the same timemanagement officials prepared a "Termination ofEmployment" form for Mrs. Mass' personnel file, inpart recommending against reemployment becauseof her alleged poor deportment.When Mrs. Massreported in for work on Monday, April 29, Mrs.ErlineJohnson,theRespondent'spersonnelmanager, asked her why she hadn't called in, andcalled her attention to Rule 12 of the Company,which reads as follows:An employee absent for three days, withoutnotifying the company, shall be considered ashaving quit voluntary (sic) and cannot return towork unless rehired as a new employee.Mrs. Johnson took the position with Mrs. Mass thatRule 12 required an absent employee to call in everyday of an absence. Because of this alleged failure tocomply with Rule 12, Mrs. Mass was not permittedtowork.On Tuesday, April 30, Mrs. Mass wasadvised that the decision was irrevocable.Under all the circumstances of this case, includingMrs.Mass' activities on behalf of the Union, theRespondent's awareness thereof and suspicion thatshewas the Union leader, the Respondent'sthreatening remarks in connection with the signingof union cards by the employees, the timing of the175 NLRB No. 79 560DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarge as well as the refusal to rehire, all ofwhichoccurred in the midst of the Union'sorganizationalcampaign,thediscriminatorynotations in Mrs. Mass' personnel file,' and the factthat she did notify the Respondent of her absence inapparentcompliancewithRule 12,'we areconvincedthatbothherdischargeand theRespondent's refusal to rehire her on April 29, whenshereportedforwork,werediscriminatorilymotivated, and in retaliation for herunionactivities.Accordingly, we find that by such unlawful actions,theRespondent violated Section 8(a)(3) and (1) ofthe Act.4THE REMEDYAMENDED CONCLUSIONS OF LAWDeleteConclusion of Law No. 4 in the TrialExaminer's Decision and substitute in lieu thereofthe following paragraph:4.By discriminatorily discharging employee Mrs.RoyNellMassonApril26,1968,anddiscriminatorily refusing to reemploy her on April29, 1968, thereby discouraging membership in oractivities on behalf of the Union and interfering withrightsguaranteedbySection7of the Act,Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.Having found that the Respondent has engaged incertain unfair labor practices, we shall order that itceaseanddesisttherefromand take certainaffirmative action designed to effectuate the policiesof the Act.AswehavefoundthattheRespondentdiscriminatorily discharged employee Mrs. Roy NellMass on April 26, 1968, and discriminatorilyrefused to reemploy her on April 29, 1968, all inviolation of Section 8(a)(3) and (1) of the Act, weshallorder thatMrs.Mass be offered immediateand full reinstatement to her former or substantiallyequivalent position without prejudice to her seniorityor other rights and privileges, and make her wholefor any loss of pay suffered by her by reason of thediscriminationagainsther,from the date ofdischarge on April 26, 1968, to the date of the offerof reinstatement. Loss of pay shall be computed inthemanner prescribed by the Board in F.W.WoolworthCompany,90NLRB 289, and withinterest on the backpay in accordance with Boardpolicy set out inIsisPlumbing & Heating Co.,138NLRB 716.'The TrialExaminer found, and we agree, that the two adverse notationsinMrs Mass' personnel file were motivated by antmnton considerations'As indicated,Mrs Mass notified the Respondent,on the first day ofher absence,that her young son was ill, and that she would be absent untilhe got well She was absentfor 5 daysItwould appear that Rule 12requires a notice for an absence of 3 days or more, and Mrs Mass'singlenotice satisfied this requirementAt most,Rule 12 could be construed asrequiring a notice foreach 3-daypenod of absence,inwhich case MrsMass'notice cleared her for thefirst 3days of her absence, and she wouldhave been required to repeat the notice only before the end of the second3-day periodif she were absent that long In any event, Rule 12 clearlydoes not support Mrs Johnson's assertion that MrsMass was required tocall in every dayOn thecontrary, such assertion can only serve asevidence thatMass'allegedviolationof the Rule was utilized byRespondent as a pretext to mask the real discriminatory reason for herdischarge and Respondent's refusal to rehire her'In this connection,we cannot overlook a course of conduct engaged inby theRespondent on a Companywide basis The Board has, on threeprevious occasions,found this Respondent to have violatedthe Act. Theviolations have included threats and discriminatory discharges,as in theinstant case,unlawful surveillance,unlawful interrogation,and other unfairlaborpracticesSeeHawthornCompany,aDivisionof KellwoodCompany,166NLRBNo 20, enfdinpart404 F 2d 1205 (C A 8),Kellwood Company,Ottenheimer BrosMfg Division,170NLRB No183, andKellwood Company, Southern Division,170 NLRB No 184ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent,KellwoodCo.,Mesa,Arizona, itsofficers, agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as herein modified:1. In paragraph 1(a) of the Recommended Order,delete thewords "by refusing to rehire" andsubstitute in lieu thereof the words "by unlawfullydischarging or refusing to rehire."2.Delete paragraph 1(c) of the RecommendedOrder, relettering present paragraph 1(d) as 1(c),and delete the counterpart third indented paragraphof the notice attached to the Trial Examiner'sDecision.'3.Inparagraph2(a),deletetheword"employment" and substitute in lieu thereof thewords "and full reinstatement."4.Add [reference to fn.] 11at the end ofparagraph2(d),deletingsame from the lastparagraph of the Recommended Order.5.Delete the fourth indented paragraph of theAppendixandsubstituteinlieuthereofthefollowing:WE WILL offer Mrs. Roy Nell Mass immediateand full reinstatement to her former or asubstantially equivalent position, without prejudiceto her seniority and other rights and privilegespreviously enjoyed, and will make her whole forany loss of earnings she may have suffered as aresult of the discrimination against her.6.Renumber present paragraphs 2(c) and (d) as2(d) and (e), respectively, and insert the following as'The Trial Examinerdid not findthat theRespondent misrepresented toemployees the circumstances under which union authorization cards maybe made public,in violation of Section 8(a)(1)As we construethe TrialExaminer's findings,he found onlythat theRespondent made threats ofreprisal in its speeches to employees, in violation of Section 8(a)(1), and heutilized the Respondent's statements with respect to union authorizationcards being madepublic only as part ofthe context in which said threatswere madeAccordingly,we do not adopt these gratuitous additions to theTrial Examiner'sRecommended Order andNotice to Employees KELLWOOD CO.561paragraph 2(c):Expunge from the Respondent's record of RoyNellMass the two adverse notations in herpersonnel file found to have been motivated byantiunion considerations.7.Add the following as the last indentedparagraphintheAppendix (Notice toAllEmployees):WE WILL expunge from the records of Roy NellMass the two adverse notations in her personnelfilefound to have been motivated by antiunionconsiderations.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE H 0 BRIEN, Trial Examiner This matterwas heard by me in Phoenix, Arizona, on July 30 and 31,1968The complaint issued June 3, 1968, based upon acharge filed May 2, 1968 and an amended charge filedMay 29, 1968The complaint, as amended at the hearing, alleges insubstance thatRespondent in speeches by its PlantManager, Garrett, on March 4 and March 19, 1968,restrained and coerced employees in violation of Section8(a)(1)of the Act and by discharging, and thereafterfailing and refusing to reinstate or to recall Roy NellMass, discriminated against employees in violation ofSection 8(a)(3) of the Act. Pursuant to a pretrial order ofthe Associate Chief Trial Examiner, the General Counseladvised the Respondent that Roy Nell Mass "did notmake application for reinstatement." Respondent's answerdenies the commission of any unfair labor practices.Upon the entire record,'including consideration ofbriefsfiledby counsel for the General Counsel andcounsel for Respondent, and upon my observation of thewitnesses, I hereby make the following:2.Whether the discharge of Roy Nell Mass on Friday,April 26, 1968, was caused solely by the fact that she hadnot reported for 3 consecutive days or whether it wasmotivated, at least in part, by Respondent's intent todiscourage union activity.3.Whether Respondent's failure to rehire Roy NellMass on Monday, April 29, was motivated, at least inpart, by the intent to discourage union activity or whetheritwas based on some other consideration.B The SpeechesOn Tuesday, January 30, 1968, two agents of the Unionstationed themselves at the entrance gate to Respondent'splant, and, in plain view of persons in Respondent's office(some 40 to 50 feet away), distributed handbills withauthorizationcardsattached.Otherhandbillsweredistributed on Tuesday, February 6; Thursday, February15;Monday, February 26; Wednesday, March 6, Monday,March 11; Monday, March 18, Monday, March 25;Tuesday, April 2, Monday, April 15; Tuesday, April 23;Monday, May 6; Monday, May 20; and Tuesday, June18.On Monday, March 4, 1968, following the afternoonbreak, employees were assembled in the sewing room. Apublic address system was used. Plant Manager Garrettread a prepared speechMr. Garrett testified under directexamination that when he delivered his speech he addednothing and deleted nothing from the typewritten text withitshandwritten notations, listing existing benefits.Oncross-examination he testified that he did interpolatewords in the speech to the extent of asking one of theemployees to go into the office to obtain a unionauthorization card, and by describing in some detailexisting company benefits. In this speech he stated:We have had some events recently which could haveserious and far reaching effects on you, your job, andyour futureFINDINGS OF FACTITHE BUSINESS OF RESPONDENTKellwood Co., herein called Respondent, is a Delawarecorporation. It employs approximately 400 persons in themanufacture of women's garments in its factory in Mesa,Arizona, from which it annually ships products valued inexcess of $50,000 directly to points located outside theState of Arizona. I find that Respondent is an employerwithin the meaning of Section 2(2) of the Act, engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Ladies' Garment Workers' Union, Local451, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1.WhetherMr Garrett's speeches exceeded thepermissive bounds of Section 8(c) of the ActThe General Counsel has moved to correct the stenographic transcriptin certain particularsThere being no opposition,the motion is grantedFour times since January 30 outside agitators havebeen to the plant, and each time they have distributedsome propaganda to you. ..Along with theirpropaganda they are handing out union membershipcards, [at this point in his talk Mr. Garrett asked anemployee, Dave, to obtain a card for him and held it upfor all to see] like this one.They make it soundsimple- all you do is sign it and mail it, and thenthey will take care of you.Well it's not that simple. If enough of you make themistake of signing one of these cards, things won't besimple- the troubles will be just beginning then.... Iwant all of you to understand our position, and it is thesame as it always has been: WE DO NOT WANT AUNION IN THIS PLANT, and we will take everylegal step we know of to keep the union out of thisplant'Some of you already know this, but all of you shouldbe aware of the facts. We want you to know the factsso that you won't make any mistakes.*****Even if the Uniongot inhere, thelaw requiresonly thatwe bargainwith theunion.But,under the law we haveno obligation to make any concessions to the union 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDTherefore, the only means which the union has toeven try to keep its promises to you if we did not agreeto its demands would be to callyouout on strike, andmake you gowithout workandwithout pay,whileyouwalk a picket line.If that happened, not only would you go withoutpay, but you could lose your job. Under the law, thecompany is perfectly free topermanentlyreplaceeconomic strikers withnewemployees. I would hate tosee any of you lose your jobs that way,but we intend tokeep this plant operating,and if we have to replaceanyone because of a union strike, we will do so.*Iwant you to understand, also, that you do not haveto talk or listen to any of the agitators. You are free, ofchoice, to do as you please, but regardless of whatanyone may say, you are free to tell those people to goaway and leave you alone. And don't make the mistakeof signing one of those cards, just to see what willhappen or to get rid of the agitators. Stand up for yourrights and think for yourself'. I am sure that if you dothat you will follow our advice and not sign one of theircardsThe Union in its handbill distributed on Monday,March 11, "challenges"Mr.Garrett to "debate theissues," and in its handbill distributed on Monday, March18, states:2.WILL THE BOSS KNOW WHO SIGNED ACARD?Nobody knows. All cards are locked up. The onlypurpose of these cards is to show the United StatesGovernment that a majority of the employees in yourshop want the Union to be legally formed in yourshop. .. .YOUR BOSS NEVER SEES THE CARDSOn Tuesday, March 19, Mr. Garrett delivered hissecond speech under identical circumstances In thisspeech he stated:Ihave called you together because I feel it isimportant that you be reminded how your Companyfeels about the Union I have told you before and Iwant to be sure there are no mistakes about it. We donot want a Union in this plant and we will use everylegalmeans at our disposal to keep it out of here.The matter is, of course, of serious concern to theCompany. However, it is a matter ofmoreseriousconcern toyou.It is our sincere belief that if thisUnion were to come into this plant, it would not workto your benefit, but could be harmful to you.They will also tell you that the Company will neversee the card you sign and they only want to show it tothe Federal Government. Well, let me make this clear:Under the law no Union can get in here without anelectionorwithout a full trial before the NationalLabor Relations Board. If that should ever becomenecessary all those cards will be made public - not justto me and the Company butanyonewho wants to readthe public records.So don't be deceived anddon't let yourselfbe pushedaround.Standupforyourselfand saynowhen askedto sign a card.Four present and three former employees testified totheirrecollectionsofwhatMr.Garrett said in hisspeeches.All freely acknowledged that their memorieswere hazy and that they could not separate statementsmade in one speech from statements made in the other.Five of the seven witnesses recalled that Mr. Garrettstated that the company would do everything in its powerto keep the Union out. Four recalled him saying that itwould be a mistake to signa unioncard, one recalled thestatement as being "Don't sign or you'll be out of a job.He said and we sign the card we lose our job so you canreplace us" and one recalled the statement as being: "youbetter think twice before yousignthis" (holding up theunionauthorization card). Four recalled him stating thatthe company would know who signed the cards for theUnion. Six of the seven recalled that he said somethingabout employees being discharged or replaced or out of ajob, but no two had the same recollection in this area.C. Roy Nell MassMrs. Roy Nell Mass is a sensitive, personable youngwoman. She was hired without prior experience byRespondent's predecessor company on March 2, 1966, andworked continuously at Respondent's Mesa plant throughApril 19, 1968. She was a piece worker. On June 21,1966, her then supervisor, Eleanor Rael, filed a writtenprogress report stating that Mass' work was satisfactory,that she liked her work, that she got along well withothers and would make a good employee. On April 6,1967,Respondent replied to an inquiry from the CreditBureau of Phoenix that Mass was a "Good SteadyWorker."Her only difficulty with any supervisor occurredprobably in early January 1968. The only testimony onthe subject is that of Mrs. Mass, as follows:Q. [By Mr. Stout] You said something about somebad work, in fact, you were warned by Mr. Robbins'in relation to quality?A. You mistunderstand about the work.3Q. He did speak to you about it?A. Yes, but they were my repairs because of themachine.Q.All right.When was this conversation withEleanor Rael.'A.Well, this was sometime after Mr. Robbins hadthe fuss.Q. When was that?A. This was before the Union guys came.Q. That Mr. Robbins spoke to you?A. Yes.Q. How long before this week that you were out withthe boy sick?A. That was three or four months later.Q. This week was three or four months after theconversation with Eleanor?'Ford Robbins,assistant manager'MrsMass had testified that after she engaged in union activities shereceived bad work assignments from her supervisor.'Production manager KELLWOOD CO.A. No, I would say two months.As noted above, the Union distributed its first handbillon January 30. Mrs. Mass, seeing two men just outsidethe entrance gate in front of the plant passing outcirculars and thinking they were salesmen, walked up andaccepted a union leaflet. At the same time she noted thatshe was being observed by May Shank, a supervisor, andFord Robbins, assistant manager, who were standing at alarge window inside the plant about 40 or 50 feet from thegate.On the next day, February 1, Robbins sent a memoto Personnel, "Subject - Warning to Operator" reciting:"RoyNellMassClockwaswarned about herperformance (Low Earnings) for last two days - She hadplenty work available for her - "'Mass signed a union card, attended union meetings,tried to get other women to sign and tried to get otherwomen to attend meetings. Noting a difference in theattitude of her supervisor,Mrs. Butram, the absence ofthe friendly greeting, the increase in bad work, andshorter hours, and noting that Mr. Garrett had ceased hispractice of stopping by her machine with a friendly word,`and hearing a rumor that she was to be fired because ofher union activities, she sought and obtained an interviewwith Eleanor Rael.Mrs.Mass told Mrs. Rael that she had heard she wasgoing to be fired because of her activities on behalf of theUnion and volunteered the information that she hadsigned a union card. Rael recalled her question as being"Will the company fire me because I signed a Unioncard?" and testified that her answer was a categorical"No." Rael did not reply to Mass' question as to whetheror not she had heard the rumor. In response to Mass'statement that she thought the Union would be good forthe company, Rael replied that the company was alreadydoing all it could for the employees, that 60 percent of itsbusiness was with Sears, and 40 percent with Deena, thatthese were big companies with many suppliers, and if thecompany did not have the money to pay union prices itwould have to close its doors. Rael told Mass that she hada right if it was her conviction to sign anything shewished, and told Mass that she thought Mass was a strongpersonality over thegirls,and thought Mass was theleader and that they would be more apt to follow Mass ifMass said vote for the Union.On Sunday night, April 21, Mrs. Mass' son became ill,and after emergency treatment at the hospital, shebrought him back home and stayed with him until herecovered a week later.On Monday morning, April 22, Mrs. Mass phoned theplant and asked for the personnel manager, Mrs. Johnson.Upon being informed that Mrs. Johnson was out, shespoke to the personnel clerk, Sonya Cloud. Mrs. MasstoldMrs. Cloud that her little boy was sick, and that shewould be in as soon as her little boy got well and askedMrs. Cloud to inform Mrs. Mass' supervisor, NormaButram.Mrs. Cloud told Mrs. Butram only that Mrs.Mass was sick.' Mrs. Butram wrote the word "sick" onMrs.Mass' timecard and on the absence report formwhich each supervisor must submit daily to the personneloffice.There were then about 400 employees in the plant,and about 35 employees in the department supervised byMrs. Butram. Mrs. Mass did not attempt in any way tocommunicate with any person in authority at the companyafter this initial telephone call until she reported for work'There is noexplanationof thismemorandum in this record`Mr. Garrett testifiedthathe personally did not treatMassdifferentlybefore and afterthe appearanceof the Union563onMonday morning, April 29. Meanwhile, on Tuesday,Wednesday, Thursday, and Friday, Mrs. Butram wrotethe words "not notified" on Mass' timecard and on thedaily absence report to Personnel listed Mass as absent"reason unknown."Also on Friday, April 26, Mrs. Butram filled out a"TERMINATION OF EMPLOYMENT" form checkingunder"reason" the word "Discharged," stating inlonghand under "Details of Reason": "Has not notifiedreason for being absent for 4 consecutive days - PlantRule12 states that an employee absent for three dayswithout notifying the company shall be considered ashavingquitvoluntarily."Underthequestion"Recommend for reemployment" Mrs. Butram on theportion of the form entitled "rating" checked the highestbox for "skill," the highest box for "producer" and thelowest box for "deportment."Mrs. Butram signed theform, obtained the signature of the production manager,Eleanor Rael, and the two women presented the form tothepersonneldirector,ErlineJohnson,astheirrecommendation. (The same three had conferred on theday preceding, i.e., Thursday, April 25, and agreed thatMass would have to be terminated). When Mrs. Johnsonreceived the termination form, she, using red ink in a pen,crossed out the checkmark after the word "discharged"and placed a checkmark after the word "resignation." Shealso pulled Mrs. Mass' timecard "so I could talk to herbefore she did clock in."On Monday morning, April 29, Mrs. Mass reported forwork and, finding her timecard missing, went to Mrs.Johnson's office. Mrs. Johnson testified:Well, I asked Roy Nell into the office and asked herwhy she didn't call in, and also asked her whether sheknew the rule and she stated to me she did. I asked herif she had gotten the rules when they were passed out,and she said, yes, she knew the rule that she wassupposed to call in, and so I asked her what was wrong,and she said she was upset, she had to take her child tothe Emergency Room on Sunday night, but she did notleave him there, she brought him home.... So I askedher if she knew the rule, and she said she did, and Istated the rule to her, and the part that Mr. Garretthad said he presumed she had quit, and the rule wasvoluntarily quit.Afterher recollectionwas refreshed,Mrs. Johnsontestified further: ". . . she told me that she had decidedthat she was going to call in on Friday and quit, but -and go back to her mother's. But in thinking it over, shedecided on attending school."Mrs. Mass testified:She asked me if I knew I was supposed to call in everyday and I told her, well, I suppose so, but I have neverdone it before and I didn't see any reason why I had to.She told me to go home and she was going to speak toMr. Garrett and see if I could come back to work.Mr. Garrett testified that Mrs. Johnson came to him onMonday afternoon and:WellErlinereportedRoy Nell's absence withoutreporting, and said she had come in on Monday, the29th, to talk to her, and that Roy Nell had told her shehad thought about calling in Friday and quitting, andthat was in violation of Rule 12, and you know, whatwas my opinion on it. I told her from the informationthat I didn't see any way we could deviate from Rule12, and Roy Nell actually showed a lack of interest in'English is not the native language of Mrs Cloud and she may havemisunderstood the soft accents of Mrs. Mass 564DECISIONSOF NATIONALLABOR RELATIONS BOARDher job, and I felt we had to stick to the rule.On Tuesday morning Mrs. Johnson advised Mrs. Massby telephone of Mr. Garrett's decision.In her application for unemployment insurance filedMay 10, 1968, Mrs. Mass stated that she had beendischarged because "I didn't call in every day."D. Respondent's Rule on ReportingShortly after Mrs. Johnson became personnel managerinOctober of 1967, she caused plant rules to be postedand in early November distributed copies of the rules toallemployees.Rule 12, which had been in effect priorthereto and which is still in effect, reads:An employee absent for three days, without notifyingthecompany, shall be considered as having quitvoluntary (sic) and cannot return to work unless rehiredas a new employee.It is the responsibility of the individual supervisor toprepare a termination notice in every case in which anemployee is absent without excuse and without notice tothe company. Personnel maintains a check by requiringeach supervisor to submit daily on a prescribed form thename of each absent employee with the reason for theabsence.When these reports show that an employee hasbeen absent for 3 days without calling in, Personnelrequests the supervisor to prepare a termination form.Since Mrs. Johnson has occupied her present position, thispractice has been followed without exception. Companyrecords show that Mrs. Mass had never been absent for 3consecutive workdays without calling in, or without priorexcuse until the occasion which led to her termination.E. Concluding Findings1. Interference, restraint, coercionIfind thatMr. Garrett read both speeches exactly asthey appear in this record with only the emendationsdescribed in his testimony. In so doing, I do not discreditany of the testimony of his hearers. The vague inchoatethreats in Garrett's skillfully drawn talks took differentconcrete forms in the minds of his untutored listeners, andeachhearertestifiedtruthfullytoherindividualrecollection of the impression which the talks made on hermind.Even under the broad scope given to Section 8(c) of theAct by the Court of Appeals for the Ninth Circuit inN.L.R.B v. Semiconductors Inc.,385F.2d 753, thespeeches of Garrett constituted restraint and coercion. Thethrust of the first speech was that it would be a mistake tosign a union authorization card, because the employerwould take every legal step it knew of to keep the Unionout of the plant, and if enough employees made themistake of signing cards, the troubles would dust bebeginning. The words- "We will take every legal step weknow of to keep the Union out of this plant" when usedin juxtaposition with the words "mistake" and "troubles"carry a strong connotation of dire consequences. Wherethe borders of the law are as ill-defined as they are in theNational Labor Relations Act, I am unable to give anycontrolling significance to the word, "legal."In his second speech Garrett repeated: "We do notwant a Union in this plant and we will use every legalmeans at our disposal to keep it out of here," and so thattheremight be no doubt that a threat was intended,added: "It is our sincere belief that if this union were tocome into this plant, it would not work to your benefitbut would be harmful to you.i' With that warning stillringing in their ears, the law was again invoked with thewords "Under the law, no union can get in here withoutan election, or without a full trial before the NationalLaborRelationsBoard. If that should ever becomenecessary all those cards will be made public - not justtome and the company, butanyonewho wants to readthe public records."Ifind that the speeches delivered byMr. Garrettrestrainedand coerced employees in the exercise ofSection 7 rights and are not protected by Section 8(c) ofthe Act.2. Thediscrimination against MassRespondent has a practice, from which it has neverconsciouslydeviated,ofterminatingemployeesimmediatelyandautomaticallyfollowingthethirdconsecutive day of unexplained absence. Responsibility forinitiatingthe terminationis inthe immediate supervisor,and it is part of the responsibility of the personneldepartment to see that this policy is followed.Mass was terminated on Friday in the normal course ofbusiness. Her supervisor on the Monday attendance reportshowed Mass as sick. The attendance reports for Tuesday,Wednesday and Thursday showed Mass absent, reasonunknown. On Thursday the supervisor checked with theproduction manager and with the personnel manager andher clerk to ascertain whether there had been somemessage that she had missed. On Friday, which was thefourthday of unexplained absences, the supervisorexecuted the document which effected Mass' termination.The supervisor stated that the action was "discharged "Thiswas corrected by the personnel manager to read"voluntary quit."Thispolicy is charitable and humane and to becommended. There may be any number of reasons why anemployee may be absent without reporting, and the word"discharged" is a blot on the record of any person.To this point, applying the "but for" test, there was nodiscriminationagainstMass."But for" her unexplainedabsence, she would not have been terminated on Friday.The allegation of discriminatory discharge must, therefore,be dismissed.There remains the question,Why was Mass notreturned to work as a new employee when she reportedfor work at her usual time on Monday morning? Rule 12contemplates rehiring and Johnson testified employees"voluntarily resigned" under Rule 12 would be rehiredabsent information in their personnel file indicating anunsatisfactory employee. There were two such matters inthe personnel file of Mass.The first is theterminationpaper itself on whichBertram and Rael had graded Mass poor on deportment.Unless, by "deportment" they meant "union activity,"their rating has been demonstrated conclusively on thisrecord to be false. Garrett testified that there was noquestion about her deportment in her department, that shedid not fight with the girls and was civil to her superiors.Johnson testified that poor deportmentmeant poorattendance, a definition clearly at odds with that of thedictionaryand common usage. The persons directly'For a sampling of the cases in this area and illustrations of the narrowline between"legal" and "illegal" seeSouthwireCompany v N L R B ,383 F 2d 235 (C A5),J PStevens,167NLRB37, Aerovox Corp ofMyrtleBeach,S C,172 NLRB No97,Harvey Aluminum,156 NLRB1353 KELLWOOD CO.565responsible for the rating, Bertram and Rael, were notinterrogated on the point. I conclude that Mass was ratedpoor in deportment because she insisted to Rael that theUnion would be good for the company, and attempted topersuade her fellow workers to her point of view.The second is the February 1 memorandum ofAssistantManager Robbins. I have concluded from thefact thatMass was unaware that the persons handing outcircularsat the exist gate were union organizers, butthought they were handing our advertising circulars, onthe occasion when she was observed by Robbins, that thismust have occurred on the day of the first distribution,i.e.,January 31. I have concluded on the basis of Mass'uncontradicted testimony that her sole difficulty withRobbins occurred some time before January 31, and didnot involve in any way any failure or refusal to workwhen work was available. Not only is the Robbinsmemorandum implausible on its face (since Mass was apiece worker), the company records show that during theperiod encompassed by the Robbins memorandum, Mass'hourly earnings were well above her average for the year.'IconcludeandfindthatRobbinscausedthememorandum to be entered in Mass' personnel file toprovide a "legal" basis for her termination or otherdiscipline should the suspicion evoked by her acceptanceof union literature be confirmed.Ifind that when Mass presented herself for work onMonday morning, Respondent, had it followed its usualpractice, would have permitted her to return to work as anew employee, but for the fact that she had been active onbehalfof the Union, had not been persuaded byRespondent's arguments to abandon her allegiance to theUnion and because of the Respondent's determination todo everything legally in its power to keep the Union outof the plant.Garrett, in his conversation with Johnson, was notconcerned with whether Mass had been a good employee,was not concerned with any matter in her personnel file,was not concerned with the reason for her absence orwhether good attendance and work performance might beexpected in the future. His only concern was with the"legality" of the initial discharge, i.e., had there been any'Company records of averagehourly earnings for Mass in1968 show:JanuaryFebruaryMarchAprilFirst week2d3d4thI st2d3d4th5th1st2d3d4th5th1st2d$1.601.831.842.002.182.212.392.191.651.911.932.012.132.402.662.35On the form in which Respondent's records are maintained,the 2 daysspecified in Robbins'memorandum would be included in the period shownas February 1st week.Mass' mean average earnings for the year were$2.08 per hour and her median average was $2.07.deviation from the policy of terminating employees on thefourth day of any unexplained absence. I find that infailingtoreemployMass on Monday, April 29,Respondent was wholly motivated by the fact that she hadbeen and was still an open and avowedunionadvocateand by Respondent's belief that denying reemployment toher was alegalmeansof keeping the Union out of theplant.Ifurtherfindthatany application,otherthanpresenting herself for work on Monday morning, wouldhave been a completely futile act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent as set forth in SectionIII, above, occurring in connection with the operations ofthe Respondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesisttherefromand take certain affirmative actiondesigned to effectuate the policies of the Act.Itwill be recommended that Respondent be required tooffer immediate reemployment to Roy NellMass,displacing, if necessary, any employee hired on or afterApril 29, 1968, and make her whole for any loss of payshemay have suffered by reason of the discriminationagainst her. Backpay shall be computed in the mannerprescribed by the Board in F.W.Woolworth Company,90 NLRB 289, and with interest on the backpay due inaccordance with Board policy set out inIsis Plumbing andHeating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning ofSection 2(2) of the Act engaged in commerce and in abusinessaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By engaging in the conduct set forth in the sectionentitled"Interference,restraintandcoercion,"theRespondent has engagedin,and is engagingin,unfairlabor practices within themeaningof Section 8(a)(1) ofthe Act.4.By denying employment to Roy Nell Mass on April29, 1968, thereby discouraging membership in or activitieson behalf of the Union and interfering with rightsguaranteed by Section 7 of the Act, Respondent hasengaged in,and is engagingin,unfair labor practiceswithin themeaningof Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 8(a)(1) and (3) and Section 2(6) and (7) of theAct. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,Irecommend that Respondent, Kellwood Co., its officers,agents, successors, and assigns, shall:1.Cease and desist from-(a)Discouraging membership in, or activities on behalfof, International Ladies' Garment Workers' Union, Local451, or any other labor organization of its employees, byrefusing to rehire or otherwise discriminating againstemployees in regard to their hire or tenure ofemployment, or any term or condition of employment.(b)Threatening employees with trouble or harm as aconsequence of signing union authorization cards.(c)Misrepresenting to its employees the circumstancesunderwhich union authorization cards may be madepublic.(d) In any like or related manner interfering with,restraining or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer immediate employment to Roy Nell Mass andmake her whole for any loss of pay suffered by reason ofthe discrimination against her in the manner set forth inthisDecision under the heading "The Remedy."(b) Preserve and, upon request, make available to theBoard, or its agents, for inspection and reproduction, allpayrollrecords,socialsecurityreports,timecards,personnel files, and other records necessary to analyze,compute and determine the amount of backpay to whichRoy Nell Mass may be entitled under the terms of thisDecision.(c)Post at its plant in Mesa, Arizona, copies of theattached noticemarked "Appendix."" Copies of saidnotice on forms to be provided by the Regional DirectorforRegion 28, shall, after being duly signed byRespondent's representative, be posted by the Respondentand maintained by it for 60 consecutive days thereafter inconspicuous places, including all places where notices arecustomarily posted Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material."In the event that this Recommended Order be adopted by the Board,the words"aDecision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder Gs enforced by a decree of a United StatesCourt of Appeals,the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "ADecisionand Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notifythe Regional Director forRegion 28,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith.(d)Notify the Regional Director for Region 28, inwriting, within 20 days from the date of the receipt of thisTrial Examiner's Decision what steps the Respondent hastaken to comply with the foregoing Recommended Order.IT IS FURTHER RECOMMENDED that unless within 20days from the date of the receipt of this Trial Examiner'sDecision theRespondent shall notify said RegionalDirectorinwriting,itwillcomply with the foregoingRecommended Order,"theNational LaborRelationsBoard issuean Order requiring Respondent to take theaforesaid action.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership in or activitieson behalf ofInternationalLadies'Garment Workers'Union, Local 451, by refusing to rehire or otherwisediscriminating against employees with regard to theirhire or tenure of employment, or any term or conditionof employment.WE WILL NOT threaten employees with trouble orharmas a consequenceof signingunionauthorizationcards.WE WILL NOT misrepresent the circumstances underwhich union authorization cards may be made public.WE WILL offerimmediateemployment to Roy NellMass and make her whole for any loss of pay she mayhave suffered by reason of the discriminationagainsther.All our employees are free to become or remain, or torefrain from becoming or remaining, members of theabove-named Union or any other labor organization.KELLWOOD CO.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Federal Bldg.and US Court House, 500 Gold Avenue, Room 7011,P.O.Box 2146, Albuquerque,NewMexico 87101,Telephone 247-0311, Ext. 2556.